Citation Nr: 1216142	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for non-Hodgkin's lymphoma, including restoration of the 100 percent schedular rating, effective September 26, 2006 through December 31, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.  

In January 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, following an evaluation of applicable law and evidence, including the report of an April 2009 VA examination, the RO granted the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma and assigned a 100 percent schedular rating, effective September 26, 2009.  In that rating action, the RO found that the non-Hodgkin's lymphoma had gone into remission and reduced the Veteran's disability rating to noncompensable, effective January 1, 2008.  The Veteran disagreed with that reduction, and this appeal ensued.

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2011). 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Non-Hodgkin's lymphoma is rated in accordance with the provisions of 38 C.F.R. § 4.117, Diagnostic Code 7715 (2011).  A 100 percent evaluation is to be assigned during the presence of active disease or during a treatment phase and is to continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2011).  If there has been no local recurrence or metastasis, the non-Hodgkin's lymphoma is to be rated on the basis of the residuals of that disease.  See note following 38 C.F.R. § 4.117, Diagnostic Code 7715 (2011).  

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary (in this case, the Veteran) will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

In this case, the January 2012 rating action reduced the Veteran's 100 percent schedular evaluation for non-Hodgkin's lymphoma without following the procedures set forth in 38 C.F.R. § 3.105(e).  

In addition to the foregoing procedural irregularities, the Board notes deficiencies in the record or outstanding evidence, which, if developed, could possibly support the Veteran's appeal.  

The evidence, such as the report of an April 2009 VA examination, shows that from June 2006 to June 2007, the Veteran was treated for active non-Hodgkin's lymphoma.  Following treatment, including chemotherapy, that disease went into clinical remission.  During his VA examination and during his January 2012 video conference with the undersigned Veterans Law Judge, the Veteran reported that he still had residuals of non-Hodgkin's lymphoma, primarily weakness, fatigue, generalized joint aches, and easy bruising.  The examiner also noted the presence of questionable, palpable splenomegaly.  The examiner stated that the Veteran's condition limited his usual daily activities and employment/occupational opportunities.  However, the VA examiner did not cite the degree of impairment such as slight, moderate, or severe.  

During his April 2009 VA examination and during his January 2012 video conference with the undersigned Veterans Law Judge, the Veteran reported that due to his non-Hodgkin's lymphoma, he was receiving Social Security disability benefits.  The claims file contains a February 2009 letter from the Social Security Administration showing that the Veteran became entitled to monthly disability benefits, beginning in January 2007.  However, that letter does not identify the disability for which those benefits are being paid.  In this regard, the Veteran's Social Security records have not been obtained and associated with the claims file.  

In light of the foregoing, the case is remanded to the RO through AMC for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a compensable rating for non-Hodgkin's lymphoma, including restoration of the 100 percent schedular rating, effective September 26, 2006 through December 31, 2008.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

2.  Request the records associated with the Veteran's award of Social Security disability benefits directly from the Social Security Administration.  Such records must include, but are not limited to, the medical records and reports associated with that award. 

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

3.  When the actions requested in parts 1 and 2 have been completed, schedule the Veteran for an examination to determine the extent of impairment attributable to his non-Hodgkin's lymphoma.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 
The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If there has been no local recurrence or metastasis of the Veteran's non-Hodgkin's lymphoma, the examiner must identify any residuals of that disorder and report the extent of impairment attributable to each of those residuals.  

In particular, the examiner must render an opinion as to the impact of any identified residuals on the Veteran's performance of his ordinary activities, including his activities of daily living and his job performance or ability to work, e.g., no impairment, slight impairment, moderate impairment, or severe impairment.  

With respect to any opinion offered, the examiner must explain why and how he or she reached that opinion. 

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, the notice informing the Veteran of the date, time, and location of that examination must be associated with the claims folder. It should also be indicated in writing whether any notice that was sent was returned as undeliverable.
4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then, readjudicate the issue of entitlement to a compensable rating for non-Hodgkin's lymphoma, including restoration of the 100 percent schedular rating, effective September 26, 2006 through December 31, 2008.  In so doing, the rating agency must be mindful of the applicable procedural rules, including, but not limited to, those set forth in the Note following 38 C.F.R. § 4.117, Diagnostic Code 7715 (2011).  

If the benefit sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


